DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/6/21 have been fully considered but they are not persuasive.
In regards to applicants regarding Shibata et al:  Applicants state Shibata discloses “a device boot loader (DBL) stored in a block starting at an address 0x0000 is loaded from a pin 464. If a read inability error occurs during loading of the DBL from the pin 464, the pin is switched to a pin 462. A backup DBL is loaded from a block starting at an address 0x4000 from the pin 462”.  For clarity the address for loading the boot loader is provided from pin 464 or 462.  The boot loader is still loaded from the memory 120 just being provided from a different block address.  The examiner notes these two boot loader programs are the same program just stored in two different memory locations in case there is a read error from the first memory location.
In regards to applicant’s argument that the claimed invention detects an address where there is a read error from a plurality of addresses:  Shibata et al teaches detecting an address from a plurality of addresses (Figure 5 patch addresses for Patch A, Patch B and Patch C) and loading the plural patches from the separate addresses.  Shibata et al however does not state “the second boot program is the same as the first boot program”.  Maeda however teaches the second boot code block is to replace the first boot code block if there is a read error in the first boot code block not for the purpose of changing the function of the boot program/code.
at reading of the first boot program, an address at which the read error has occurred from the plurality of addresses corresponding to the first boot program”:  Maeda teaches detecting the read error in the boot block and replacing the boot code block.  Shibata et al teaches replacing separate patches A, B, and C but doesn’t clearly indicate that if one patch is replaced the others need not be also replaced.  I.e. if it determines to patch it could be required to replace the original code with all of patches A, B, and C. as opposed to just patch A or patch B or patch C.  The examiner notes MPEP 2144.04 VI B states duplication of parts is not a patentable distinction thus being able to selectively replace plural boot code blocks as opposed to just one would have been obvious to a person of ordinary skill in the art because this would have prevented having to replace the entire code.  The examiner is however also citing Duda et al that teaches patching a boot code at boot time with piecemeal patches.  Stating settings “select witch patches/updates will be installed upon boot”  Thus it would have been obvious to a person of ordinary skill in the art to patch only the section of boot code containing the address(es) of the boot code read error(s) because this would have prevented replacing the entire boot code.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 and Duda et al PN 2009/0144538.

Shibata et al teaches an information processing apparatus (Figure 1, 4) in which a controller (110) including at least one processor (Para [002]) executes a boot program (boot loader) to startup an operating system (operating system), the information processing apparatus comprising: a storage unit (120) configured to store at least a first boot program (boot loader) and a second boot program (backup boot loader Para [0005])), corresponding to the first boot program (backup for the boot loader); the controller configured to: read and execute programs (executes the boot loader); detect, in accordance with occurrence of a read error (read inability error) at reading of the first boot program (boot loader), an address (Address Para [0021]) of a .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 and Duda et al PN 2009/0144538 as applied to claim 1 above, and further in view of Iizuka et al PN 2015/0324301.
In regards to claim 2: Both Maeda and Shibata et al teach determining the address of the backup boot loader but neither expressly teaches using a management table to identify the address of the program segments. Iizuka et al expressly teaches using a management table it identify locations of program segments (figure 6). It would have been obvious to a person of 
In regards to claim 3: the address of the program is the start address of the program.
In regards to claim 4: Maeda teaches loading sequential partial patch programs (figure 6). Maeda teaches the LSI starts by executing an initial boot program stored in ROM and a verification circuit configured to judge whether or not replacement of part of the initial boot program is needed the patch code replacement sequencer including the replacement program. With this a bug in the initial boot program is replaced with a patch program and the patch program is executed (Para [0008]). This replacement program would be run from its beginning.
In regards to claim 5: Maeda teaches loading sequential patches from the second boot loader and executing each sequential boot loader.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972, Duda et al PN 2009/0144538 and Iizuka et al PN 2015/0324301 as applied to claim 2 above, and further in view of Crouse et al PN 4,831,517.
In regards to claim 6: Maeda teaches jumping to execute the patch code but does not state it returns to the initial program after executing the patch code. Crouse et al teaches (figure 4) executing code until a bad code is discovered then jumping to patch code (corrected code) then after executing the corrected code returning to the address just after the bad code. It would have been obvious to return to the address following the bad code because this is may be a quicker access code.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 and Duda et al PN 2009/0144538 as applied to claim 1 above, and further in view of Britt, Jr. 2003/0093643.
In regards to claims 7-9: Maeda et al teaches patching the boot loader in the execution memory. This would read on the third boot program being the results of the patching that is executed. Maeda et al however does not teach storing the 3rd boot program back to the original storage. Maeda’s original storage is a ROM as opposed to a non-volatile memory. Britt, Jr. teaches Para [0030] “In response, the wireless device will load the application in memory, overwrite the program code with the patch 501 and store the modified blocks back to nonvolatile memory”. It would have been obvious to store the patched boot loader back into a nonvolatile memory from which it originated because this would have prevented having to patch the boot loader every time it is executed.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda PN 2011/0252413 in view of Shibata et al PN 2012/0239972 and Duda et al PN 2009/0144538 as applied to claim 1 above, and further in view of Davis et al PN 10,796,004.
In regards to claim 10: Maeda only teaches one backup boot loader from which to patch the original boot loader and only one processor. Davis et al teaches “For multicore or multiprocessor configurations, the system can either boot from a single instance of the Boot Loader in a shared NS or each processor or core can boot independently with their own copy of the Boot Loader in their own independent NS partition.” Column 4 line 54 et seq. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have multiple processors each with their own boot loader because this would have allowed for a faster system including faster booting.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited that teach plural patches for boot code.
Grandin PN 2013/0145080 is cited for stating two reason for patching, fixing errors and adding new features PARA [0010] “Such extensions could consist in software patches in case of errors contained into the original boot code, and/or when update of the boot code if necessary for adding some new features”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185